Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shim (U.S. Patent Publication 2019/0096495).

Claim 1. A reading method of a NAND flash memory (NAND string array Shim Fig 3), comprising: setting a readout voltage to increase toward a bit line side when the readout voltage is applied to a selected word line (Vread 1 to Vread 7 increases toward the bit line as seen in Shim Fig 11).

Claim 2. The reading method according to claim 1, comprising: dividing a plurality of word lines connected to each memory cell of a NAND string into at least three groups (Dividing into groups taught in Shim [0115]. Grouping the wordlines into pairs provides at least three groups), presetting a relationship that each readout voltage corresponding to each group increases toward the bit line side (the relationship is set so that each readout voltage corresponding to each group increases toward the bit line side, Shim Fig 11), and determining the readout voltage based on the relationship (130, Fig 1 determines the readout voltage based on the relationship).

Claim 3. The reading method according to claim 1, comprising: setting a readout pass voltage to increase toward the bit line side with the selected word line when the readout voltage is applied to the selected word line and the readout pass voltage is applied to a non-selected word line (the relationship is set so that each read pass voltage increases toward the bit line side with the selected word line, as seen on the pass voltage graph of Shim Fig 9).

Claim 4. The reading method according to claim 3, comprising: dividing a plurality of word lines connected to each memory cell of a NAND string into at least two groups (dividing into groups taught in Shim [0115]), presetting each group with a relationship that the readout pass voltage increases toward the bit line side with the selected word line (increasing readout pass voltages toward the bit line side is taught in Fig 9), and determining the readout pass voltage based on the relationship (130, Fig 1 determines the readout pass voltage based on the relationship).

Claim 5. The reading method according to claim 1, comprising: setting a readout pass voltage applied to a non-selected word line between the selected word line and a source line to be greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line when applying the readout voltage to the selected word line and applying the readout pass voltage to the non-selected word line (Fig 8 teaches selected WL and unselected WL voltages wherein the readout pass voltage applied to the non-selected word line between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line. Voltage levels are taught in Fig 9, program voltages are greater than readout voltages. Fig 16 and 27 also teach varying levels based on distance wherein an unselected word line of a group closest to the bit line side is lower than one closer to the source side).

Claim 6. The reading method according to claim 1, comprising: dividing a plurality of word lines connected to each memory cell of a NAND string into at least three groups (dividing into groups taught in Shim [0115]. Grouping the wordlines into pairs provides at least three groups), presetting a first relationship that each readout voltage corresponding to each group increases toward the bit line side (Readout component 130 Fig 1 applies the readout voltage to the selected word line based on the first relationship set by the control logic 140), dividing the plurality of word lines connected to each memory cell of the NAND string into at least two groups (dividing into groups taught in Shim [0115]), presetting each group with a second relationship that a readout pass voltage increases toward the bit line side with the selected word line (130 Fig 1 applies the readout pass voltage to a non-selected word line based on a second relationship, readout pass voltages as seen in Fig 9. Voltages are higher closer to the bit line side), and determining the readout voltage based on the first relationship and determining the readout pass voltage based on the second relationship when applying the readout voltage to the selected word line and applying the readout pass voltage to a non-selected word line (130, Fig 1 determines the readout pass voltage based on the relationships).

Claim 7. The reading method according to claim 1, comprising: dividing a plurality of word lines connected to each memory cell of a NAND string into at least three groups (Dividing into groups taught in Shim [0115]. Grouping the wordlines into pairs provides at least three groups), presetting a relationship that each readout voltage corresponding to each group increases toward the bit line side (the relationship is set so that each readout voltage corresponding to each group increases toward the bit line side, Shim Fig 11), and determining a readout pass voltage based on the relationship when applying the readout voltage to the selected word line and applying the readout pass voltage to a non-selected word line (130, Fig 1 determines the readout pass voltage based on the relationship), wherein the readout pass voltage applied to the non-selected word line between the selected word line and a source line is set to be greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line (Fig 8 teaches selected WL and unselected WL voltages wherein the readout pass voltage applied to the non-selected word line between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line. Voltage levels are taught in Fig 9, program voltages are greater than readout voltages. Fig 16 and 27 also teach varying levels based on distance wherein an unselected word line of a group closest to the bit line side is lower than one closer to the source side).

Claim 8. The reading method according to claim 3, wherein the reading method comprises a verify readout during a write operation (verify readout during a write taught in claim 5).

Claim 9. The reading method according to claim 4, wherein the reading method comprises a verify readout during a write operation (verify readout during a write taught in claim 5).

Claim 10. The reading method according to claim 5, wherein the reading method comprises a verify readout during a write operation (verify readout during a write taught in claim 5).

Claim 11. A semiconductor memory device, comprising: a NAND memory cell array, formed with a NAND string (NAND string array Shim Fig 3); a readout component (130, Fig 1), applying a readout voltage to a selected word line to read a page of the NAND memory cell array (120 Fig 1 applies the readout voltage); and a setting component (control logic 140 Fig 1), setting the readout voltage to increase toward a bit line side (Vread 1 to Vread 7 increases toward the bit line as seen in Fig 11).

Claim 12. The semiconductor memory device according to claim 11, wherein the setting component divides a plurality of word lines connected to each memory cell of the NAND string into at least three groups (dividing into groups taught in Shim [0115]), and sets a relationship that each readout voltage corresponding to each group increases toward the bit line side (the relationship is set so that each readout voltage corresponding to each group increases toward the bit line side, Shim Fig 11), and the readout component applies the readout voltage to the selected word line based on the relationship set by the setting component (130 Fig 1 applies the readout voltage to the selected word line based on the relationship set by the control logic 140, readout voltages as seen in Fig 11).

Claim 13. The semiconductor memory device according to claim 11, wherein the setting component (control logic 140 Fig 1) divides a plurality of word lines connected to each memory cell of the NAND string into at least two groups (dividing into groups taught in Shim [0115]), and sets each group with a relationship that a readout pass voltage increases toward the bit line side with the selected word line (the relationship is set so that each read pass voltage increases toward the bit line side with the selected word line, as seen on the pass voltage graph of Shim Fig 9), and the readout component applies the readout pass voltage to a non-selected word line based on the relationship set by the setting component (Control Logic 140, Fig 1 applies the readout pass voltage to a non-selected word line based on the relationship set by the setting component as seen on the pass voltage graph of Fig 9).

Claim 14. The semiconductor memory device according to claim 11, wherein the readout component (130, Fig 1) applies a readout pass voltage to a non-selected word line with the readout pass voltage applied to the non-selected word line (applies the readout pass voltage to a non-selected word line based on the relationship set by the setting component as seen on the pass voltage graph of Fig 9) between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line (Fig 8 teaches selected WL and unselected WL voltages wherein between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line. Voltage levels are taught in Fig 9, program voltages are greater than readout voltages).

Claim 15. The semiconductor memory device according to claim 11, wherein the setting component (140 Fig 1) divides a plurality of word lines connected to each memory cell of the NAND string into at least three groups (dividing into groups taught in Shim [0115]. Grouping the wordlines into pairs provides at least three groups), sets a first relationship that each readout voltage corresponding to each group increases toward the bit line side (increasing readout voltages toward the bit line side is taught in Fig 11), divides the plurality of word lines connected to each memory cell of the NAND string into at least two groups (dividing into groups taught in Shim [0115]), and sets each group with a second relationship that a readout pass voltage increases toward the bit line side with the selected word line (increasing readout pass voltages toward the bit line side is taught in Fig 9), and the readout component applies the readout voltage to the selected word line based on the first relationship set by the setting component (Readout component 130 Fig 1 applies the readout voltage to the selected word line based on the first relationship set by the control logic 140), and applies the readout pass voltage to a non-selected word line based on the second relationship (130 Fig 1 applies the readout pass voltage to a non-selected word line based on a second relationship, readout pass voltages as seen in Fig 9. Voltages are higher closer to the bit line side).

Claim 16. The semiconductor memory device according to claim 11, wherein the setting component (140 Fig. 1) divides a plurality of word lines connected to each memory cell of the NAND string into at least three groups (dividing into groups taught in Shim [0115]. Grouping the wordlines into pairs provides at least three groups), and sets a relationship that each readout voltage corresponding to each group increases toward the bit line side (increasing readout voltages toward the bit line side is taught in Fig 11), and the readout component applies the readout voltage to the selected word line based on the relationship set by the setting component (Readout component 130 Fig 1 applies the readout voltage to the selected word line based on the first relationship set by the control logic 140), and applies a readout pass voltage to a non-selected word line with the readout pass voltage applied to the non-selected word line between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line (Fig 8 teaches selected WL and unselected WL voltages wherein the readout pass voltage applied to the non-selected word line between the selected word line and a source line being greater than the readout pass voltage applied to the non-selected word line between the selected word line and a bit line. Voltage levels are taught in Fig 9, program voltages are greater than readout voltages. Fig 16 and 27 also teach varying levels based on distance wherein an unselected word line of a group closest to the bit line side is lower than one closer to the source side).

Claim 17. The semiconductor memory device according to claim 13, wherein the readout component performs a verify readout during a write operation (verify readout during a write taught in claim 5).

Claim 18. The semiconductor memory device according to claim 14, wherein the readout component performs a verify readout during a write operation (verify readout during a write taught in claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827